Appeal from a judgment of the Supreme Court (Teresi, J.), entered August 6, 2009 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition.
Petitioner commenced this CPLR article 78 proceeding challenging an October 2007 determination of the Board of Parole denying his request for parole release. However, he reappeared before the Board in September 2008 at which time his request for parole release was again denied. Respondents, in turn, moved to dismiss the proceeding as moot. Supreme Court granted the motion and this appeal ensued.
We affirm. Petitioner’s reappearance before the Board in September 2008 rendered his challenge to its prior determination moot as petitioner received all the relief to which he was entitled (see Matter of Perez v Alexander, 69 AD3d 1195 [2010]; Matter of Dobranski v Alexander, 69 AD3d 1091 [2010]). Accordingly, Supreme Court properly dismissed the proceeding.
Mercure, J.P., Rose, Kavanagh, Stein and Garry, JJ., concur. Ordered that the judgment is affirmed, without costs. [Prior Case History: 2009 NY Slip Op 31733(U).]